FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30290

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00089-WFN

  v.
                                                 MEMORANDUM *
ROBERT BRUCE HIATT,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Robert Bruce Hiatt appeals from the district court’s judgment and challenges

the 71-month sentence imposed following his guilty-plea conviction for one count

of mail fraud, in violation of 18 U.S.C. §§ 1341 and 2; seven counts of wire fraud,

in violation of 18 U.S.C. §§ 1343 and 2; and one count of witness tampering, in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. §§ 1512(b)(3) and 2. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Hiatt contends that the district court procedurally erred by failing to explain

adequately the basis for imposing a 71-month sentence, by failing to consider the

18 U.S.C. § 3553(a) factors, by treating the Guidelines as presumptively

mandatory, and by presuming the Guidelines range was reasonable. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the court considered Hiatt’s

arguments and the section 3553(a) factors. The court also adequately explained the

reasons for the sentence and did not treat the Guidelines as either presumptively

mandatory or reasonable.

      Hiatt also contends that his 71-month sentence is substantively unreasonable

in light of his lack of extensive criminal history, his age, and the non-violent nature

of his convictions. The district court did not abuse its discretion in imposing

Hiatt’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence

at the top of the Guidelines is substantively reasonable in light of the section

3553(a) sentencing factors and the totality of the circumstances, which include

substantial financial losses for multiple victims over an extended period of time.

See id.

      AFFIRMED.


                                           2                                       12-30290